     Case 2:20-cv-00487-TLN-DMC Document 45 Filed 03/25/21 Page 1 of 3


 1   MATTHEW RODRIQUEZ, State Bar No. 95976
     Acting Attorney General of California
 2   MAUREEN C. ONYEAGBAKO, State Bar No. 238419
     Supervising Deputy Attorney General
 3   GRANT LIEN, State Bar No. 187250
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7920
 6    Fax: (916) 324-5567
      E-mail: Grant.Lien@doj.ca.gov
 7   Attorneys for Defendants Department of Health
     Care Services and Director Bradley Gilbert, M.D.
 8

 9                          IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     SISKIYOU HOSPITAL, INC., dba                          2:20-CV-00487-TLN-DMC
14   Fairchild Medical Center, a California
     nonprofit public benefit corporation, on              STIPULATION AND ORDER TO
15   behalf of itself and its patients,                    SUBSTITUTE DEFENDANT
16                             Petitioner/Plaintiff,
17                 v.
18
     BRADLEY GILBERT, M.D., in his official
19   capacity as the DIRECTOR OF THE
     CALIFORNIA DEPARTMENT OF
20   HEALTH CARE SERVICES; the
     CALIFORNIA DEPARTMENT OF
21   HEALTH CARE SERVICES; SARAH
     COLLARD, in her official capacity as the
22   Director of the County of Siskiyou Health
     and Human Services Agency; the COUNTY
23   OF SISKIYOU; and DOES l -20,
24                       Respondents/Defendants.
25

26   ///
27   ///
28
                                                       1
                                     Stipulation and Order to Substitute Defendant (2:20-CV-00487-TLN-DMC)
     Case 2:20-cv-00487-TLN-DMC Document 45 Filed 03/25/21 Page 2 of 3


 1                         STIPULATION TO SUBSTITUTE DEFENDANT
 2          Will Lightbourne has been named the Director of the Department of Health Care Services,
 3   replacing Bradley Gilbert, M.D. See, https://www.dhcs.ca.gov/dhcs-director-biography. The
 4   parties therefore stipulate to the Court ordering the substitution of Defendant Bradley Gilbert,
 5   M.D. with Defendant Will Lightbourne, in his official capacity as the Director of the Department
 6   of Health Care Services.
 7          IT IS SO AGREED.
 8
     Dated: March 24, 2021                                 Respectfully Submitted,
 9
                                                           MATTHEW RODRIQUEZ
10                                                         Attorney General of California
                                                           MAUREEN C. ONYEAGBAKO
11                                                         Supervising Deputy Attorney General
12                                                         /s/ Grant Lien
13                                                         GRANT LIEN
                                                           Deputy Attorney General
14                                                         Attorneys for Defendants Department of
                                                           Health Care Services and Director Bradley
15                                                         Gilbert, M.D.
16   Dated: March 24, 2021                                 Respectfully Submitted,
17                                                         OLSON REMCHO, LLP
18                                                         /s/ Margaret Prinzing
19
                                                           Margaret R. Prinzing
20                                                         Attorneys for Respondents/Defendants
                                                           County of Siskiyou and Sarah Collard
21

22   Dated: March 24, 2021                                 Respectfully Submitted,
23                                                         ATHENE LAW, LLP
24                                                         /s/ Long Do
25
                                                           Felicia Y. Sze
26                                                         Long Do
                                                           Attorneys for Petitioner/Plaintiff
27                                                         Siskiyou Hospital, Inc.
28
                                                       2
                                        Stipulation and Order to Substitute Defendant (2:20-CV-00487-TLN-DMC)
     Case 2:20-cv-00487-TLN-DMC Document 45 Filed 03/25/21 Page 3 of 3


 1                                                ORDER
 2          The Court, having considered the above stipulation and finding good cause, hereby orders

 3   the substitution of Defendant Bradley Gilbert, M.D. with Defendant Will Lightbourne, in his

 4   official capacity as the Director of the Department of Health Care Services.

 5          IT IS SO ORDERED.

 6   Dated: March 25, 2021
 7

 8

 9                                                             Troy L. Nunley
                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                                       Stipulation and Order to Substitute Defendant (2:20-CV-00487-TLN-DMC)
